Citation Nr: 0405735	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-22 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a left shoulder 
disability, to include arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


REMAND

The veteran served on active duty from November 1942 to 
November 1945.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied service connection for 
arthritis of the right shoulder.  At a Videoconference Board 
hearing held in October 2003, the veteran clarified that he 
is seeking service connection for a left shoulder disability.  
His representative correctly noted that the service medical 
records show an injury involving the left upper extremity and 
that service connection is in effect for residuals of a left 
forearm fracture sustained in that incident.  The issue has 
been styled on the title page accordingly and the claim for 
service connection must be remanded for readjudication.  

The veteran attributes his currently diagnosed degenerative 
joint disease of the right shoulder to an in-service injury 
sustained in a motor vehicle accident.  A VA examination in 
December 1999 revealed degenerative joint disease of the 
right shoulder.  A line of duty report reveals the veteran 
was injured on July 29, 1945 when a jeep he was driving 
overturned.  The veteran's service medical records include a 
Form 52 C which indicates that he was initially seen at the 
Dispensary for a fracture of the left upper forearm and 
transferred to the 14th Field Hospital at Verdun, France.  A 
second Form 52 C indicates the veteran was discharged to duty 
on July 31, 1945 with a diagnosis of a mild contusion of the 
left elbow.  The clinical records of the veteran's 
hospitalization following the accident are not currently in 
the claims folder.  The RO must make another attempt to 
secure these records.  Hayre v. West, 188 F. 3d 1327, 1332-
1333 (Fed. Cir. 1999).

The RO arranged for the veteran to be examined by VA in 
December 1999.  The examination report does not include a 
competent medical opinion as to any causal relationship 
between the accident in service and the currently diagnosed 
degenerative joint disease of the left shoulder.  (As noted 
above, the RO adjudicated a claim for service connection for 
a right shoulder disability but the veteran has since 
clarified that it was his left shoulder that was injured. )

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim, if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
or symptoms of a disease in service, and there are 
indications the claimed disability may be associated with the 
event or injury in service.  38 C.F.R. § 3.159(c)(4) (2003).  

Given the in-service evidence of an injury involving the left 
upper extremity, it is the Board's judgment that a medical 
opinion is warranted that addresses the question of whether 
or not his left shoulder disability, to include arthritis, 
began during or is causally related to any incident of 
service, to include trauma.  

VA's statutory duty to assist extends to a liberal reading of 
the record for issues raised in all documents or oral 
testimony submitted prior to a BVA decision.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); see also Douglas v. 
Derwinski, 2 Vet. App. 435 (1992).  The Board also finds 
that, since service connection is in effect for residuals of 
a left forearm fracture and the veteran is claiming service 
connection for left shoulder disability, the record raises a 
claim for secondary service connection for the left shoulder 
disorder.  The Board finds that the issue of secondary 
service connection is inextricably intertwined with the issue 
of service connection on a direct incurrence basis.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Secondary service 
connection shall be awarded when a disability "is proximately 
due to or the result of a service-connected disease or 
injury."  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).  The RO must adjudicate the raised claim of 
secondary service connection.

Accordingly, the case is REMANDED for the following:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on his 
claim.  

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for a left shoulder 
disability, to include arthritis since 
service.  After securing the necessary 
releases, all such records that are not 
already in the claims folder should be 
obtained.  

3.  The RO should attempt to secure the 
veteran's clinical records of 
hospitalization at the 14th Field 
Hospital in Verdun, France from July 29th 
to July 31st, 1945 through official 
channels.  

4.  The RO should arrange for the veteran 
to have a VA orthopedic examination to 
determine if the veteran's  left shoulder 
disability is causally linked to an in-
service injury or his service-connected 
residuals of a fracture of the left 
forearm.  The claims folder must be made 
available to the orthopedic examiner for 
review before the examination.  In his 
report the examiner is asked to indicate 
if the claims folder was available and 
reviewed.  Following the review of the 
claims file, the medical history, 
clinical evaluation and any tests that 
are deemed necessary, the examiner is 
asked to opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that any left shoulder 
disability that may currently be present, 
to include arthritis, began during 
service, is causally related to an injury 
while on active duty, or was caused or 
aggravated (worsening of underlying 
condition versus temporary flare-up of 
symptoms) by his service-connected 
residuals of a fracture of the left 
forearm.  The examiner is also requested 
to provide a rationale for any opinion 
expressed.  

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

6.  After completing any additional 
development deemed necessary, the RO 
should adjudicate the claim for service 
connection for a left shoulder 
disability, to include arthritis, on 
direct and secondary bases, with 
consideration of all of the relevant 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




